FILED
                                                                                December 6, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0769 (Barbour County No. 18-F-23)

Andrew Douglas Wells,
Defendant Below, Petitioner


                               MEMORANDUM DECISION


       Petitioner Andrew Douglas Wells appeals the August 25, 2021, order of the Circuit Court
of Cabell County that resentenced him for his jury conviction of sexual assault in the first degree,
and sexual abuse by a parent, guardian, or custodian. 1 Upon our review, we determine that oral
argument is unnecessary and that a memorandum decision affirming the circuit court’s order is
appropriate. See W. Va. R. App. Proc. 21.

        In 2017, petitioner’s then seven-year-old stepdaughter alleged that petitioner forced her to
engage in oral sex and intercourse. On July 15, 2017, a state trooper went to petitioner’s home,
informed him of the allegations, explained his Miranda rights, and took a recorded statement in
which petitioner denied any abuse of, or sexual contact with, the child. The trooper asked petitioner
to come to the state police barracks to be interviewed, and petitioner met the trooper at the barracks
on July 31, 2017. Petitioner signed a written Miranda waiver and took a polygraph examination
between 9:00 a.m. and 11:06 a.m. Then, two troopers interviewed petitioner and told him that he
failed the polygraph examination. Petitioner then admitted that he placed his erect penis into the
child’s mouth but said he “felt bad” and stopped himself before it went any further. Petitioner was
arrested at about 12:40 p.m. but was told he could leave and turn himself in later, but he chose to
be arraigned that day. Less than two hours later, at about 2:30 p.m., petitioner was transported to
the magistrate court and arraigned. Petitioner was ultimately indicted on several felony charges
regarding his stepdaughter.

        Petitioner moved to suppress his July 31, 2017, statement to the state troopers claiming it
was involuntary and coerced. The trial court found petitioner’s statement to be voluntary, denied
the motion to suppress, and allowed the State to use the statement at petitioner’s jury trial. A jury
found petitioner guilty of first-degree sexual assault and sexual abuse by a parent, guardian, or
custodian. Petitioner responded with a motion for a new trial. The trial court denied petitioner’s
motion and sentenced him to consecutive terms of not less that twenty-five nor more than 100
years in prison for first-degree sexual assault, and not less than ten nor more than twenty years in

       1
        Petitioner is represented by Jason E. Wingfield. Respondent is represented by Patrick
Morrisey and Andrea Nease Proper.
                                                  1
prison for sexual abuse by a parent, guardian, or custodian, plus fifty-years of extended supervision
if he is paroled. Petitioner was resentenced to the same sentence on August 25, 2021, for the
purposes of this appeal.

        Petitioner’s sole assignment of error is that the circuit court abused its discretion and erred
by admitting at trial his inculpatory statement to the troopers. In reviewing a ruling on a motion to
suppress, we construe all facts in the light most favorable to the State (since it was the prevailing
party below) and give deference to the circuit court’s factual rulings. Syl. Pt. 1, State v. Lacy, 196
W. Va. 104, 468 S.E.2d 719 (1996). “[A] circuit court’s denial of a motion to suppress evidence
will be affirmed unless it is unsupported by substantial evidence, based on an erroneous
interpretation of the law, or, based on the entire record, it is clear that a mistake has been made.”
Id., Syl. Pt. 2. Where an accused admits to a crime, “[t]he [due process] question in each case is
whether a defendant’s will was overborne at the time he confessed.” Reck v. Pate, 367 U.S. 433,
440 (1961).

       [T]he State may not use statements stemming from custodial interrogation of a
       defendant unless it proves by a preponderance of the evidence that the confession
       was voluntary viewing the totality of the circumstances. State v. Persinger, 169
       W.Va. 121, 286 S.E.2d 261, 267 (1982); syl. pt. 5, State v. Starr, 158 W.Va. 905,
       216 S.E.2d 242 (1975). The “totality of the circumstances” means that a court
       reviewing the voluntariness of a confession must look at both the conduct of the
       police in the investigation and the particular characteristics of the accused. State v.
       Williams, 171 W.Va. 556, 301 S.E.2d 187, 189 (1983).

State v. Hall, 179 W. Va. 398, 401, 369 S.E.2d 701, 704 (1988).

        A necessary predicate for finding a confession to be involuntary is that the confession was
produced through “coercive police activity.” Colorado v. Connelly, 479 U.S. 157, 167 (1986).
Petitioner argues that the two troopers who interviewed him used coercive pressure and, as a result,
he involuntarily confessed because the troopers said that he failed the polygraph examination. We
note that the record shows petitioner went to the state police barracks on his own accord, signed a
form acknowledging his Miranda rights, and voluntarily took a polygraph examination. Moreover,
petitioner was middle-aged, had a GED, and had extensive experience with law enforcement and
the legal system. After a little more than two hours at the barracks, and almost immediately after
being told he failed the polygraph, petitioner admitted to criminal sexual activity with his
stepdaughter. Petitioner was free to leave at any time during his interview and he does not claim
that the officers made him any promises, threatened him, or physically abused him. Hence, having
examined both the police officer’s conduct and petitioner’s particular characteristics, we find no
coercive police activity or that petitioner’s will was overborne by the troopers’ words or actions.

       Petitioner also argues that his confession was involuntary because the troopers violated the
prompt presentment rule, West Virginia Code § 62-1-5(a)(1), by failing to present him to a
magistrate for more than seven hours after his arrival at the police barracks. West Virginia Code
§ 62-1-5(a)(1) provides that an “officer . . . making an arrest . . . shall take the arrested person
without unnecessary delay before a magistrate of the county where the arrest is made.” “Our
prompt presentment rule contained in W.Va. Code, 62-1-5 . . . is triggered when an accused is

                                                  2
placed under arrest. Furthermore, once a defendant is in police custody with sufficient probable
cause to warrant an arrest, the prompt presentment rule is also triggered.” Syl. Pt. 2, State v.
Humphrey, 177 W. Va. 264, 265, 351 S.E.2d 613, 614 (1986). “The delay between the time of the
arrest or custodial interrogation and the giving of a confession is most critical for prompt
presentment purposes because during this time period custodial confinement and interrogation can
be used to attempt to produce a confession.” Syl. Pt. 4, State v. Wickline, 184 W. Va. 12, 399
S.E.2d 42 (1990).

        Here, petitioner ignores that, following his 9:00 a.m. arrival at the barracks, he reviewed
his Miranda rights and agreed to take a polygraph examination. Thereafter, petitioner agreed to
participate in a recorded interview during which he almost immediately confessed to placing his
penis in the child-victim’s mouth. Following that admission, the troopers gave petitioner the option
to leave and turn himself in later. Petitioner initially agreed to do so but changed his mind, was
arrested at 12:40 p.m., and was presented to a magistrate at 2:30 p.m., less than two hours after his
arrest. Further, the record contains no evidence of post-arrest questioning. On this record, we find
no violation of the prompt presentment rule.

         Finally, petitioner contends that, at trial, he was denied his right to confront the troopers’
tactics which he alleges caused him to confess because the trial court precluded any testimony
about his polygraph examination. “It is well-settled that any reference to a criminal defendant’s
offer or refusal to take a polygraph examination, and the results of a polygraph examination, are
inadmissible. Likewise, evidence that a defendant in a criminal case took a polygraph examination
also is inadmissible.” Syl. Pt. 5, State v. Tyler G., 236 W. Va. 152, 778 S.E.2d 601 (2015).
Moreover, the record shows petitioner confronted the troopers at his suppression hearing and at
trial. Thus, we find no error.

                                                                                            Affirmed.

ISSUED: December 6, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  3